Citation Nr: 0429414	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of testicular removal as corrective surgery for an 
undescended testicle.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a June 1998 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran appealed, 
and in November 2000, the Board remanded the issue for 
further development, including an audio examination.  A May 
2002 rating decision granted service connection for hearing 
loss and assigned a noncompensable evaluation effective May 
29, 1998.  The veteran appealed for a higher initial rating.  
See Fenderson v West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not construed as claims for increased 
ratings).

In a December 1992 decision, the RO denied service connection 
for removal of right testicle.  The veteran did not submit a 
notice of disagreement.  He attempted to reopen the claim in 
January 1998.  In a March 1998 rating decision, the RO found 
that new and material evidence had not been submitted.  The 
veteran appealed that determination to the Board.  In a 
November 2000 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for residuals of the surgical removal 
of an undescended right testicle.  

The veteran attempted to reopen his claim in July 2002.  In 
an October 2002 rating decision, the RO determined that new 
and material evidence had not been submitted.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in August 2004.  The transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  In an unappealed decision issued in November 2000, the 
Board determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for residuals of testicular removal as corrective 
surgery for an undescended testicle.

2.  Evidence received subsequent to the Board's November 2000 
decision is cumulative or redundant and is not, either by 
itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for residuals of testicular removal as 
corrective surgery for undescended testicle.

3.  There is no competent medical evidence that the veteran's 
hearing loss has increased.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of testicular removal as corrective surgery for undescended 
testicle.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004), 38 C.F.R. §§ 20.1100, 20.1103 
(2003).

2.  The criteria for a compensable rating for hearing loss 
has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2004) redefined VA's duty to assist a 
veteran in the development of a claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in July 2001, the RO notified the veteran 
of the evidence needed to substantiate his claims for service 
connection, of what evidence he was responsible for 
submitting, and of what evidence VA would be responsible for 
obtaining.  In a letter dated in September 2002, it provided 
similar notice with regard to his claim for a higher initial 
rating and his request to reopen the claim for service 
connection for residuals of testicular removal.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The notice with regard to the request to reopen the 
testicular removal claim, the notice was provided before the 
initial decision.  Notice with regard to the claim for a 
higher initial rating for hearing loss, the September 2002 
notice was provided after May 2002 decision that established 
the initial evaluation.  However, in Pelegrini, the Court 
held that where insufficient notice was provided prior to an 
initial denial, subsequent provision of the notice by an RO 
was a satisfactory remedy.  Pelegrini v. Principi, 18 Vet. 
App., at 120, 122-4.  

Further, the Board notes that the 2001 letter provided notice 
with regard to the issue of service connection for hearing 
loss.  The initial rating is a "down stream" issue from 
that of entitlement to service connection.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).  VA's General Counsel has held 
that VA is not required to provide § 5103(a) notice with 
regard to "down stream issues."  VAOPGCPREC 8-2003 (Dec. 
22, 2003); 68 Fed. Reg. --; cf. Huston v. Principi, 17 Vet. 
App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court also expressed the view that a VCAA 
notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must also tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini v. Principi, at 120-1

In the letters the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with the name and address of the person, 
agency, or company who has records that would help the RO, as 
well as the time frame that the condition in the records was 
treated.  In a September 2002 statement, the veteran 
indicated that there was no other evidence of record needed 
to substantiate his claim.

All relevant evidence has been obtained with regard to the 
veteran's claim.  The veteran's service medical records are 
associated with the claims file.  There are no outstanding 
records that could be reasonably expected to substantiate the 
claim. 

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000). 



Legal Analysis

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
testicular removal as corrective surgery for an undescended 
testicle

Pertinent Criteria

A rating action becomes final if a notice of disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

Analysis

In a December 1992 rating decision, the RO determined that 
there was no evidence of any residuals from removal of the 
veteran's right testicle.  The veteran was provided with 
notice of the decision and his appellate rights in February 
1993.  The veteran did not appeal this determination and it 
became final.

The veteran attempted to reopen his claim for service 
connection in January 1998.  In a November 2000 Board 
decision, the Board found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for residuals of testicular removal as corrective surgery for 
an undescended testicle.  The veteran was provided notice of 
the decision and of his appellate rights, but he did not 
appeal the determination and the decision became final.  See 
38 U.S.C.A. § 7266(a) (West 2002) (providing that notice of 
appeal of a Board decision must be filed with the Court 
within 120 days after the notice of the decision being 
appealed).

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence considered in the Board's November 2000 decision 
consisted of the veteran's service medical records showing 
that the veteran was hospitalized in July 1955 with a several 
year history of "a rupture" for several years and current 
complaints of pain in the right groin.  These records also 
showed that in August 1958, the veteran underwent corrective 
surgery for removal of an undescended right testicle, that 
reportedly existed prior to service.  The surgery was 
postponed until October 1958, when the veteran underwent 
repair of an inguinal hernia and removal of the right 
testicle.

A VA examination in August 1992, yielded diagnoses that 
included impotence by history.  It was noted that the right 
testicle was surgically absent.

The Board also considered VA treatment records dated from 
1996 to 2000 noting the history of right testicle removal, 
and a transurethral resection of the prostate in 
approximately 1993.

The Board also noted the veteran's hearing testimony in May 
and September 2000, in which he reported that he had 
experienced groin pain ever since the removal of the right 
testicle in service.

The evidence received since the Board's November 2000, 
decision includes VA treatment and examination records that 
contain no findings referable to residuals of the right 
testicle removal.  These records show that the veteran 
underwent right inguinal hernia repair in June 2002.

The other evidence received since the November 2000 decision 
includes the veteran's statements and testimony.  At the 
veteran's hearing in August 2004, he testified that he 
currently had pain where his right testicle once existed.  He 
stated that the pain had existed ever since the right 
testicle was removed.

The medical evidence received since the Board's November 2000 
decision is arguably new since it was not previously of 
record.  However, it is not material because it does not 
pertain to the residuals of the right testicle removal.

The hearing testimony is cumulative.  The May and September 
2000 hearings included similar statements regarding pain in 
the veteran's testicular region.  

Because the evidence received since the November 2000 
decision is not new and material, the claim is not reopened.  

II.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging".  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2004).  

Factual Background

The veteran underwent a hearing examination in March 1998.  
It was commented that the results "may not be used for C&P 
exam."  The results were interpreted, however, as showing 
mild to moderate hearing loss in the right ear above 1000 
Hertz., and mild to moderately severe hearing loss in the 
left ear.  Speech recognition scores 90 percent in the right 
ear, and 84 percent in the left.

The veteran's only audio examination with results that were 
found to be reliable, was in September 2002.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
40
45
LEFT
35
40
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

The RO attempted to obtain more recent findings in regards to 
the veteran's hearing loss, but was unable to do so.  In 
April 2004, the veteran was afforded a VA audio examination.  
The examiner reported, however, that she could obtain no 
reliable thresholds for speech reception or pure tone 
testing.  The examiner elaborated that the veteran appeared 
to be tired and groggy, and was not responding to any stimuli 
except at very elevated levels.  The veteran was re-
instructed a number of times, but appeared to have a hard 
time attending to task.  The examiner advised that the 
veteran be re-tested prior to any determination on 
compensation and pension.  She also advised that he be tested 
by a different audiologist at a different VA facility.

The RO attempted to re-test the veteran's hearing in June 
2004.  The examiner reported that pure tone thresholds were 
felt to be unreliable.  The veteran's voluntary thresholds 
were "at a minimum of dB [decibel] above speech reception 
thresholds."  The veteran would not repeat the Maryland CNC 
words.  Using monitored live voice, a score of 94 percent was 
obtained in the right ear and 84 percent in the left ear.  
The veteran required repeated instructions and understood 
"commands talk over at 60 dB."  The veteran had marginal 
difficulty hearing the examiner during the taking of the case 
history information.  It was the suggestive opinion of the 
examiner that the veteran's hearing loss should remain 
noncompensable and that the exam request should be closed out 
until such time as the veteran became cooperative and 
consistent, because, "he was neither" on the date of the 
examination.

At the hearing, the veteran agreed with his representative, 
that he would not be able to better cooperate with hearing 
examinations because his tinnitus was similar to the tone 
used in hearing tests.  His wife reported that the veteran 
exhibited difficulty hearing around the house.

Analysis

The September 2002 VA audio examination shows that the 
veteran has an average puretone threshold of 40 decibels for 
the right ear, with 94 percent speech discrimination.  His 
average puretone threshold was 43 for the left ear, with 94 
percent speech discrimination.  This translates to level I 
hearing loss for both ears when applied to Table VI of the 
rating schedule.  Level I hearing loss merits a non-
compensable rating under the rating schedule.  Level I 
hearing loss in both ears warrants a noncompensable 
evaluation under Table VII of the rating schedule.  
Therefore, a zero percent rating is warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85 (2004).

Two separate examiners were unable to obtain any reliable 
thresholds due to problems with the veteran following 
instructions and cooperating fully.  The Board notes that the 
veteran's VA treatment records state that he is hyponatremic 
and that he has had complaints of decreased concentration and 
balance, disorientation of time, inability to perform 
activities, and slurred speech.  The duty to assist, however, 
is not a one-way street, nor is it a blind alley.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 3 Vet. 
App. 480 (1992).  The veteran has an obligation to cooperate, 
when required, in the development of evidence pertaining to 
his claim.  When or if the veteran is able to fully cooperate 
with an audio examination, he will be afforded one so as to 
ascertain the degree of his current disability.

Given the veteran's testimony that he would not be able to 
better cooperate with examinations conducted in accordance 
with VA regulations, the Board must rely on the only adequate 
examination during the period since service connection has 
been in effect.  That examination shows that he does not meet 
the criteria for a compensable evaluation.  Since the only 
adequate examination is against a compensable evaluation for 
hearing loss, the preponderance of the evidence is against 
the claim.

Based upon the circumstances of this case, an initial 
compensable evaluation for bilateral hearing loss is not 
warranted at any time since the effective date of service 
connection.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of testicular 
removal as corrective surgery for undescended testicle.  To 
this extent, the appeal is denied.

The claim for an initial compensable evaluation for bilateral 
hearing loss is denied.  



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



